Citation Nr: 0836788	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  05-38 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1970 to April 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in July 2004, a statement of the case 
was issued in November 2005, and a substantive appeal was 
received in November 2005.  

The Board notes that service connection for hypertension was 
first denied in a June 2003 rating decision.  However, in 
reviewing that determination, it appears that the RO only 
considered a direct service connection theory of entitlement.  
The veteran has since advanced contentions to the effect that 
his hypertension is secondary to his service-connected post-
traumatic stress disorder.  The November 2005 statement of 
the case states that the claim was reopened, but the RO 
continued to deny on the merits.  Under the circumstances, 
the Board believes that the claim should be considered under 
a merits analysis since a new theory of entitlement has been 
raised.  Accordingly, a new and material evidence analysis is 
not necessary. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has claimed entitlement to service connection for 
hypertension caused by the veteran's service-connected PTSD.  
VA outpatient treatment records dated in July 2004 reflect a 
statement from Dr. M.A.R.  Dr. M.A.R. stated that the veteran 
is suffering from hypertension and PTSD, and that his PTSD, 
and the panic and anxiety associated with it, makes it hard 
to control his blood pressure sometimes.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  Such 
matters involve medical questions and must be addressed by 
medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).  

Finally, the Board also notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim of service connection, but he was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, and in light of this matter being remanded for 
additional development, the RO is instructed to provide 
proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and also include 
an explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be furnished a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to establish 
a disability rating and effective date for 
the claim on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be scheduled for an 
appropriate VA examination to determine 
the nature and etiology of any current 
hypertension.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner should respond 
to the following:

a) is it at least as likely as not (a 50 
percent or higher degree of probability) 
that the veteran's hypertension is 
causally related to the veteran's active 
duty service?  

b) is it at least as likely as not (a 50 
percent or higher degree of probability) 
that such hypertension was caused by the 
veteran's service-connected PTSD, to 
include any associated panic and anxiety?  

c)  is it at least as likely as not (a 50 
percent or higher degree of probability) 
that such hypertension has been 
aggravated by the service-connected PTSD, 
to include any associated panic and 
anxiety?

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claim 
of service connection for hypertension, to 
include as secondary to service-connected 
PTSD.  The veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
